DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 24, 2020 has been entered.
 
Application Status
This action is written in response to applicant’s correspondence received September 24, 2020.  Claims 1, 9, 34, 39, 45-49, 66-69, 73-75, 77, and 78 are currently pending. Claims 45 and 49 are withdrawn from prosecution as being drawn to non-elected subject matter. Accordingly, claims 1, 9, 34, 39, 46-48, 66-69, 73-75, 77, and 78 are examined herein. The restriction requirement mailed November 18, 2018 is still deemed proper. Applicant's elected Group II (claims 46-48 and new claims 66-73) with traverse in the reply filed January 29, 2018.
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 34, 39, 66, 68, 69, 73-75, 77, and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Shalem (Shalem et al. (2014) Science, 343:84-87, and supplementary materials) in view of Zhang (US 8,450,107, herein referred to as “Zhang ‘107”), Doudna (US 2014/0068797), Zhang (US 8,697,359, herein referred to as “Zhang ‘359”), Wu (Wu et al. (2014) Nature Biotechnology, 32(7):670-676, published online April 20, 2014), and Mali (Mali et al. (2013) Science, 339:823-826).
Shalem teaches a method for screening for genes whose loss is involved in resistance to vemurafenib (i.e. that modulate a phenotype) (see abstract). Shalem teaches contacting a plurality of cells with a library of structurally distinct small guide RNAs (i.e. sgRNAs) that target a plurality of genes (page 85, column 3, paragraph 3 through page 86, column 1, paragraph 1) thereby generating a plurality of test cells. Shalem teaches wherein the library of sgRNAs target 18,080 genes in the 4) genes. Shalem teaches that the resulting plurality of test cells comprise the small guide RNA and a Cas9 (see Fig 1A and Fig 2A). Shalem further teaches selecting cells on the basis of their resistance to vemurafenib (see Fig 3A), quantitating the frequency of the sgRNAs in the selected test cells (see Fig 3E), and wherein the sgRNAs target genes associated with the phenotype are overrepresented in the selected cells (page 86, column 1 and Fig S5). Shalem teaches that deep sequencing 14 days after transduction revealed a significant reduction in the diversity of the sgRNAs (page 86, column 1, paragraph 1) indicating that the specific sgRNAs in the selected cells were overrepresented relative to the frequency of the corresponding sgRNAs in the sgRNA library. Shalem teaches wherein the genes are targeted with 3 or 4 (i.e. no more than than 25) structurally distinct sgRNAs (page 85, column 3, paragraph 3).

Shalem does not teach wherein the Cas9 nuclease is a nuclease deficient Cas9 (dCas9) comprising a dCas9 domain fused to a transcriptional modulator.
However, Shalem teaches that transcriptional changes have been previously demonstrated by using zinc-finger proteins and transcriptional activator like effectors (TALEs) fused to epigenetic modifiers and that the easy programmability of Cas9 DNA binding using sgRNAs opens up new possibilities for genome-scale screens (see Supplementary Discussions on page 6, last paragraph). 
In addition, Zhang ‘107 teaches methods of altering the expression of a genomic locus of interest by contacting a cell with a transcription activator-like effector (TALE) fused to a transcriptional activator or repressor (see column 2, lines 6-30). Zhang ‘107 teaches targeting a binding site upstream of or adjacent to a transcription start site of the gene to achieve transcriptional modulation (column 9, lines 34-48 and column 50, lines 6-9). Zhang ‘107 teaches that the target site may be adjacent to an RNA polymerase pause site downstream of a transcription 
Furthermore, Doudna teaches similar methods of modulating the transcription by contacting cells with a nuclease-deficient (dCas9) fused to a transcriptional activator VP64 domain or transcriptional repressor KRAB domain ([0784]-[0786]). Regarding transcriptional repression, Doudna specifically teaches designing three guide RNA to target sites located between 0 and 100 nucleotides downstream of the transcription start site (see [0786], and see “P9”, “P10”, and “NT2” in FIG 56), whose locations anticipate the claimed range of “-50 to +350”. These included sgRNA identified as “NT2”, which targeted a site located between 70 and 100 nucleotides downstream of the transcription start site (see FIG 56). Doudna observed reduced EGFP fluorescence following the use of each of these three complexes including substantially reduced fluorescence from P9 and NT2 (see FIG 56). Regarding transcriptional activation, Doudna specifically teaches designing guide RNAs to target sites located in a promoter located immediately upstream of the transcriptional start site to deliver dCas9 fused to a transcriptional activator VP64 domain to achieve transcriptional activation (see [0785] and FIG 55). Regarding the UAS as illustrated in Fig. 55, Doudna explains that the DNA-targeting RNA can be designed to target not only such upstream activating sequences (UAS), but also known transcription response elements such as promoters or enhancers that are suspected of being able to control expression of the target DNA ([418]). Regarding promoters, 

Regarding the characteristics of the sgRNAs given by the recitation “wherein the structurally distinct sgRNAs comprise binding regions: (i) beginning at the 5’ end with a guanosine nucleotide; (ii) having a length of between 19 and 21 nucleotides; (iii) lacking a UUU sequence; and (iv) targeting a genomic site in which the PAM (NGG) is not followed by a G”, the prior art provided a substantial amount of guidance for single-molecule guide RNA design. For example, regarding (i) and (ii), Mali teaches that the CRISPR-Cas9 system can be used to target any genomic site of the form GN20GG (see page 823, column 2), which refers to a 20 nucleotide binding region with a guanosine nucleotide at the 5’ end followed by a PAM having the nucleotide sequence NGG (see Fig. 1A). Shalem similarly teaches exemplary sgRNAs that comprise binding regions that have (ii) a length of 20 nucleotides (i.e. between 19 and 21 nucleotides) (see Table S9). Shalem further teaches six exemplary EGFP guide RNAs in which the binding region is 20 nucleotides in length having a guanosine at the 5’ end (see Fig. S1).
Regarding (iii), it is noted that none of Shalem’s six exemplary EGFP guide RNAs are designed to target a binding region having a TTT triplet (see Fig. S1) indicating that a majority of these sgRNAs lacked a UUU sequence in the binding region. In addition, out of the 28 sgRNAs listed in Table S9, only four comprised a TTT triplet (see Table S9) indicating that a majority of these sgRNAs lacked a UUU sequence in the binding region. Therefore, the recitation that sgRNAs are “lacking a UUU sequence” in a majority of a library of structurally distinct sgRNAs refers to a feature that was already being carried out in the prior art.

Furthermore, regarding (iii), it is noted that Wu particularly refers to the lack of UUU in the seed sequence, which refers to the first 5 nucleotides upstream of the PAM, whereas the claim refers to the lack of a UUU sequence in the “binding region” as a whole. Wu’s disclosure to avoid UUU in the 5 nucleotide seed region leaves 15 nucleotides remaining in a given 20 nucleotide binding region, which leaves 415 = 1,073,741,824 possible 15-mer sequences. However, since there are 412 possible 12-mer sequences and 13 positions within a 15-mer sequence in which to place a UUU, there are only 412 x 13 = 218,103,808 possible 15-mer sequences that comprise at least a UUU, which indicates that only approximately 20% of all possible 15-mer sequences would comprise a UUU triplet. Accordingly, after following the guidance from Wu to avoid UUU in the seed sequence, the limitation “lacking a UUU sequence” in the “binding region” refers to a scenario that would occur for 80% of sgRNAs in a library.
Nevertheless, Zhang ‘359 teaches an embodiment in which the RNA duplex formed between a crRNA and tracrRNA comprises a stem in which the nucleotide sequence of the stem was originally contained four consecutive uracil nucleotide but was modified to specifically eliminate the presence of four consecutive uracil nucleotides (see Fig. 10B). Zhang ‘359 teaches that this was specifically done because the crRNA was being expressed in mammalian cells from the U6 RNA polymerase III promoter (column 50, lines 25-36). Zhang ‘359 teaches that the lower case "a" in the crRNA sequence illustrated in Fig 10B is used to remove the polyU sequence, because this sequence would otherwise serve as a RNA pol III transcriptional terminator (column 50, lines 37-42). Zhang 

Regarding (iv), Shalem describes the target sequences for numerous exemplary sgRNAs to knock out EGFP in which 5 out of 6 (i.e. 83.3%) of the sgRNAs targeted a target region in which the PAM sequence NGG was not followed by a G (see Fig. S1). Therefore, the recitation that a majority of a library of structurally distinct sgRNAs comprise binding regions targeting a site “in which the PAM (NGG) is not followed by a G” refers to a characteristic of sgRNA design that was already met by sgRNA libraries in the prior art. In addition, since there are four possible basic nucleotides in genomes (i.e. adenine, guanine, cytosine, and thymine), the recitation “targeting a genomic site in which the PAM (NGG) is not followed by a G” refers to a scenario that would naturally be met for 75% of sgRNAs targeting NGG in a library (i.e. a majority). Accordingly, this limitation would naturally be met for a majority of sgRNAs in a library in the absence of some specific motivation to target NGGG. Furthermore, each of Shalem and Mali teach that for S. pyogenes Cas9, the PAM sequence is NGG, as discussed above, which indicates that the nucleotide sequence following the NGG PAM sequence for S. pyogenes is arbitrary.

It would have been obvious to one of ordinary skill in the art to have modified the method of Shalem by substituting the Cas9 nuclease for a nuclease deficient Cas9 fused to a transcriptional activator or repressor as described by Doudna because it would have merely amounted to a simple substitution of one known element for another to yield predictable results. Each of Shalem and Doudna teach methods of modulating target gene expression using CRISPR-Cas9. Shalem teaches using CRISPR-Cas9 to modulating target gene expression by knocking out the target genes whereas Doudna teaches using CRISPR-Cas9 to modulate target gene expression through a transcriptional activator or repressor fused to the dCas9. Accordingly, one would have been motivated to have 
It further would have been obvious to have modified the library of structurally distinct sgRNAs of Shalem such that the structurally distinct sgRNAs comprised binding regions required by features (i)-(iv) because these features either refer to characteristics that were already being met by prior art sgRNAs or would have been obvious to have specifically achieved based on knowledge in the art of sgRNA design. For example, regarding (i) and (ii), Shalem and Mali, for example, provided clear instructions that sgRNA binding regions should have a guanosine at the 5’ end and can be 20 nucleotides in length. Regarding (iii) and (iv), the prior art was already designing libraries of sgRNAs in which a majority of the sgRNAs in the library met these two characteristics as illustrated by Shalem. In addition, even a library of sgRNAs having a random nucleotide sequences would (iii) lack a UUU sequence for approximately 80% of the sgRNAs in the library and (iv) target a genomic site in which the PAM (NGG) is not followed by a G for approximately 75% of sgRNAs in the library for the reasons discussed above. Furthermore, one of ordinary skill in the art would have been motivated to have avoided UUU triplets in the binding region so as to avoid a nucleotide sequence that resembles an RNA polymerase III transcriptional termination sequence as discussed above. As a result, the recitation “wherein the structurally distinct sgRNAs comprise binding 

Regarding claim 9, Shalem teaches wherein the library of sgRNAs comprises 3 to 4 sgRNAs per gene targeting 18,080 genes in the human genome wherein each target site was selected to minimize off-target modification (page 85, column 3, paragraph 3), and therefore teaches wherein the library comprises at least 50,000 structurally distinct sgRNAs.

Regarding claim 34, Shalem teaches selecting the cells by culturing the cells (see page 86, columns 1 and 2).

Regarding claim 39, Shalem teaches wherein the sgRNA is encoded by a vector (i.e. expression cassette) in the cell, the expression cassette comprising a promoter operably linked to a polynucleotide encoding the sgRNA (see Fig 1A).

Regarding claim 66, it is noted that 4 out of the 6 sgRNAs (i.e. a majority) identified by Shalem in Fig. S1 and 22 out of the 28 sgRNAs listed in Table S9 have a GC content between about 40% and about 60%. Therefore, the recitation that “a majority of the library of structurally distinct sgRNAs comprise binding regions” having “(ii) a GC percentage of between about 40% and about 60%” refers to a characteristic of the library of sgRNAs described by Shalem.



Regarding claim 69, Shalem teaches wherein the library of sgRNAs are targeted to 18,080 genes (page 85, column 3, paragraph 3), and therefore teaches wherein the library of structurally distinct sgRNAs are targeted to non-overlapping genes.

Regarding claim 73, Shalem teaches wherein the library of sgRNAs comprises 3 to 4 sgRNAs per gene targeting 18,080 genes in the human genome (page 85, column 3, paragraph 3), and therefore teaches wherein the targeted genes are targeted with 10 or fewer structurally distinct sgRNAs.

Regarding claims 74 and 75, the teachings of Zhang ‘107 and Doudna regarding the identification of the relevant nucleic acid sequences relative to the transcription start site of the targeted genes to achieve transcriptional repression is discussed above as applied to claim 1. The obviousness of modifying the sgRNAs to target regions identified by Zhang ‘107 and Doudna to achieve transcriptional repression or activation is discussed above as applied to claim 1. One would have had a reasonable expectation of success in targeting the regions recited by claims 74 and 75 to achieve transcriptional repression in view of the specific disclosures of Zhang ‘107 and Doudna as discussed above. Accordingly, the limitations of claims 74 and 75 have been met.

	Regarding claim 77, Shalem teaches wherein at least 10,000 genes are targeted with less than 25 sgRNAs per targeted gene as discussed above as applied to claim 1.

It would have been obvious to one of ordinary skill in the art to have modified the method of Shalem by simply making two sgRNAs per gene or by simply targeting a subset of 12,000 genes. Shalem’s disclosure of a method of making three or four sgRNAs comprises a method in which two sgRNAs are made to target each gene. Similarly, Shalem’s disclosure of a method of targeting 18,080 genes comprises a method in which 12,000 genes are targeted. This disclosure of Shalem is evidence that the mere selection of the number of sgRNAs per gene and the selection of the number of genes targeted by the sgRNAs was well within the level of ordinary skill in the art and falls within the scope of routine optimization of the experimental conditions. One would have expected that a method in which fewer sgRNAs are made or fewer genes are targeted would have yielded less information, but would have the benefit of a more focused experimental scope and required fewer reagents. One would have been motivated to have made fewer sgRNAs or to have targeted fewer genes in order to save on the costs of reagents, for example. Alternatively, one could have simply split the sgRNA library comprising 3 or 4 sgRNAs per gene into two halves, wherein each gene is targeted by just the two sgRNAs, thereby reconstituting the original sgRNA library, albeit in two separate smaller sgRNA libraries. Accordingly, one could have simply made two sgRNAs per gene or simply targeted 12,000 genes and it would have been entirely predictable that such sgRNAs and 

Regarding claim 78, these limitations are addressed above as applied to claim 1. In addition, the rejection of claim 1 above sufficiently addresses the recitation wherein “a majority” of the library of structurally distinct sgRNAs comprise binding regions according to (i), (ii), (iii), and (iv) as recited by claim 78.

Claims 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Shalem (Shalem et al. (2014) Science, 343:84-87, and supplementary materials) in view of Zhang (US 8,450,107, herein referred to as “Zhang ‘107”), Doudna (US 2014/0068797), Zhang (US 8,697,359, herein referred to as “Zhang ‘359”), Wu (Wu et al. (2014) Nature Biotechnology, 32(7):670-676, published online April 20, 2014), and Mali (Mali et al. (2013) Science, 339:823-826), as applied to claim 1 above, and further in view of Bassik (Bassik et al. (2013) Cell 152:909-922).
The teachings of Shalem, Zhang ‘107, Doudna, Zhang ‘359, Wu, and Mali are discussed above.
Regarding claim 46, Shalem, Zhang ‘107, Doudna, Zhang ‘359, Wu, and Mali do not explicitly teach further contacting a plurality of interaction tests cells with a library comprising a plurality of pairwise combinations of the sgRNAs.
However, Bassik teaches a method of identifying interacting genes by contacting cells with pairwise combinations of short hairpin RNAs (shRNAs) (abstract). Regarding step (i), Bassik first describes a primary genome-wide screen for modifiers of the phenotype of ricin resistance by targeting 1000 genes using 50 shRNAs each (page 910, column 2, paragraph 2). Regarding step (ii), Bassik further teaches contacting a plurality of interaction test cells with a library comprising pairwise combinations of structurally distinct shRNAs (page 915, column 1, paragraph 1). 
It would have been obvious to have modified the method of Shalem by further evaluating the transcriptional modulation of pairwise combinations of sgRNAs because it would have merely amounted to applying the known strategy of evaluating pairwise combinations of transcriptional modulators to reveal interacting genes as described by Bassik to Shalem’s method of using sgRNAs to identify phenotypic modulators yield predictable results. Each of Shalem and Bassik teach similar methods of screening for phenotypic modulators by using antisense RNA technologies to modulate the transcription of target genes. The use of sgRNAs of Shalem and further the use of transcriptional modulators fused to Cas9 of Doudna merely represent an alternative means for achieving transcriptional modulation of targeted genes as the shRNAs of Bassik. Accordingly, one would have been motivated to have applied the method of sgRNAs and Cas9 fused to transcriptional modulators as discussed above by making pairwise combinations of such sgRNAs for the advantage of revealing interacting genes. One would have had a reasonable expectation of success in doing so in view of Bassik. In addition, Shalem teaches that the RNA-guided CRISPR-associated nuclease Cas9 provides an effective means of targeting specific genomic loci through the sgRNA and can be easily generated at a large scale (see paragraph spanning pages 84-85). Accordingly, one would 

Regarding claim 47, Bassik further teaches wherein the pairwise combinations of shRNAs comprise a first member and a second member that target different proteins expressed from different genes (i.e. unlinked genetic elements) (page 915, column 2, paragraph 1). The obviousness of applying the method of Shalem, Doudna, and Zhang ‘107 to identify interacting genes in view of Bassik is discussed above as applied to claim 46.

Regarding claim 48, Bassik teaches wherein the pairwise combination in the selected cells are overrepresented or underrepresented relative to the frequency of the pairwise combinations before selection (see Fig 4A).

Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Shalem (Shalem et al. (2014) Science, 343:84-87, and supplementary materials) in view of Zhang (US 8,450,107, herein referred to as “Zhang ‘107”), Doudna (US 2014/0068797), Zhang (US 8,697,359, herein referred to as “Zhang ‘359”), Wu (Wu et al. (2014) Nature Biotechnology, 32(7):670-676, published online April 20, 2014), and Mali (Mali et al. (2013) Science, 339:823-826), as applied to claim 1 above, and further in view of Matveeva (Matveeva et al. (2010) PLoS ONE, 5(4):e10180, pages 1-9).
The teachings of Shalem, Zhang ‘107, Doudna, Zhang ‘359, Wu, and Mali are discussed above.
Shalem, Zhang ‘107, Doudna, Zhang ‘359, Wu, and Mali do not explicitly teach wherein a majority of the library of structurally distinct sgRNAs do not contain a nucleotide sequence of three or more repeated nucleotides, excluding the 3’ transcription termination sequence of the structurally distinct sgRNAs.

In addition, Matveeva similarly discusses methods for optimizing the nucleotide sequence of stem loops for antisense RNAs such as short hairpin RNAs (shRNAs) (abstract). Matveeva teaches that the prior art provided a software program for efficient siRNA and shRNA design that removed sequences with “AAAA”, "TTTT", “GGGG”, and “CCCC” motifs from siRNA candidates. Matveeva further teaches "It is known that a stretch of four or more Ts is a termination signal for polymerase 3 which generates shRNAs, so such motifs need to be avoided in shRNA design. Also to be avoided are stretches of "A" complementary to runs of "T" in hairpin stems" (page 6, column 1, paragraph 3). Matveeva specifically characterizes stretches of single nucleotides as “homogeneous” (see page 6, column 1, paragraph 3). Matveeva further teaches “We suspect that runs of 4 or more of “G” or “C” are not beneficial for both siRNAs and shRNAs” (page 6, column 1, paragraph 3).
It would have been obvious to one of ordinary skill in the art to have modified the sgRNAs of Shalem to not comprise three or more repeated nucleotides such as four consecutive A’s, T’s, G’s, or C’s because it would have merely amounted to a simple combination of prior art elements according to known methods to yield predictable results. One would have been motivated to have done so for the advantage of avoiding homogenous nucleotide sequences in favor of more complex sequences that do not have such homogeneous nucleotide sequences for the advantage of achieving increased nucleotide sequence specificity. In addition, Zhang ‘359 and Matveeva provide specific guidance to avoid consecutive runs of such nucleotides, as discussed above, thereby providing sufficient motivation to avoid such repeated nucleotides. One would have had a reasonable expectation of success in using such an optimized sgRNA sequence in view of Zhang ‘359's demonstration of successful target DNA cleavage from a mutated crRNA.
Response to Arguments
	Applicant’s argument that “as can be seen in Shalem Fig. S2, for example, each sgRNA was tested individually and would not be considered part of a library” (see remarks on page 9) has been fully considered but is not persuasive because it is a mere conclusory statement that does not first establish the meaning of the term “library” in light of the specification coupled with a reasoned explanation for why the sgRNAs of Shalem are not “considered part of a library”.
	Applicant’s argument that “Shalem looked at screening of a library in a separate section of the paper and makes no mention of avoiding a G after the PAM NGG sequence nor does the office action indicate there is such a suggestion. Thus, one of ordinary skill would not have been motivated to use this aspect in a majority or more of library members given it is not emphasized or even mentioned in Shalem.” (see remarks on page 9) has been fully considered but is not persuasive because MPEP 2144 teaches that the references do not have to explicitly suggest to combine the teachings. Rather, establishing a prima facie case of obviousness requires a clear articulation of a rationale for combining the teachings of the references, and such rationale has been provided in the rejection above.
	Applicant’s argument that “it was not obvious to avoid a G after the NGG PAM sequence in sgRNAs, let alone in a method as claimed in which at least 104 genes are being targeted” (see remarks on page 9) has been fully considered but is not persuasive for the following reasons. First, Applicant’s argument that “it was not obvious to avoid a G after the NGG PAM sequence in sgRNAs” is not persuasive because the claims do not exclude the use of a sgRNA that has a binding region that targets a genomic site in which the PAM site having the sequence NGG is followed by a G. Instead, the claims merely refer to those sgRNAs that do have a binding region that targets a genomic site in which the PAM site having the sequence NGG is not followed by a G. Accordingly, Applicant’s argument is directed to a limitation that is not being claimed, namely that the claimed method excludes the use of an sgRNA that comprises a binding site that targets a genomic site in 4 genes”. Applicant’s remarks do not specifically explain how the targeting of at least 10,000 genes makes the targeting of a genomic site in which the PAM site having the sequence NGG is followed by A, C, or T non-obvious.
	Applicant’s argument that “as explained previously it is thus desirable to pre-select sgRNAs with a higher than average likelihood of effectiveness so the number of sgRNA per target can be low, reducing the total number of sgRNAs used” (see remarks on page 9) has been fully considered but is not persuasive because the claimed sgRNA library is not limited to sgRNAs that are inherently more effective. For example, although the instant specification states “Decreased activity for sgRNAs targeting genomic sites in which the PAM (NGG) was followed by a G was observed (Figure 14D)” ([0213]), the substantial overlap between the normalized activity across the sgRNAs having a A, C, G, or T base that follow the PAM (NGG) does not support the conclusion that a G that follows the PAM necessarily decreases activity such that avoiding PAM sites that are followed by a G would necessarily increase activity. Accordingly, the data does not support that there is a reliable 
 
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
April 13, 2021